DOCS_DE:221182.3 73864/001

EXHIBIT 2 TO ORDER
6PLT2Z i 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ST ‘OUlBsZZTS €8 St poomusald| du] ‘0D JOO] SysAeIE
wie]3 Jo ayeaydnp e si ¢g saquunu wWieR;D
‘Ov 0U/80°Z60'S6S 08 Ov jool SN uonesodio
WwiIe[d JO ayeoyGNp e $1 Og Jaquinu wieyD 38S 91g JOLadNsS
"EE “OU WHR} P6'889'7H7S SOT ce Joo sn “DU “FOOL ZS
jo ayeoydnp e si SOT 4aquuinu wie)>
“LZ "OU WUIe|D 19678 P'E9S TLT Le joo1 S/N siauaiseq
jo ayeaijdnp e s! T/T saquinu wiey> JELISNPU] SYIOAA BOI
"LE OUIZL’STS'6S T8 LE joo1 S/N VSN Sune05
ule] Jo ayeorjdnp e si Tg saquinu uNelD $4az}eg UOAI|J8q0
"ZG OU WUIR|D| //9E6'ETHS Tet es eseds an
jo ayeoydnp e si TET saquinu wye]D ‘QPIMP)JJOM Sd13S!1807
UuedaWY SANEN
"ye “OUIOG'T9OL‘ZS$ LL vc jOo1 SN Auedwo>
wie] Jo ayeaydnp e st 4Z Jaquunu WwIe}> [931S AqgazU}
‘Ly OU WIeIS|00°00S‘TS ToT Lv jooi sn DT) aleday
jO ajeoljdnp e si TyT Jaquinu we] 8 BUIP|aM HH
‘Z ‘OU WHR) |PE°ZOE6SS PET zZ poomuaasd) seuyjose> Adsauy aynqg
jo ajed1|\dnp e st pET saquinu wieyy
‘OVS “OU WUI]>| /9°6T9'TS cys OvS SUOTSADY Ayonquay
jo ayeoydnp e si 7g saquinu wie;D JO yyeamuowwoy
“VE “OU WHE}D/S/"OvZ‘ZTS 80T ve jool sn useg jOO| 31g
jo azeodnp e st got waquinu wie)
"BE “OUIZ7L7H'77S 62 SE jOool SN uolzes0d105
Wuje|D JO ayeodnp e si GZ Jaquinu wielD sajes aiq soely

 

SuUIelD 33

iO ~ Z sqiYyxXg

 

 

 
